Citation Nr: 0946750	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  05-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable rating for lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2003 rating decision of the Milwaukee, Wisconsin Department 
of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, continued a 0 percent rating for lumbar 
myositis.  In May 2006, a hearing was held before a Decision 
Review Officer (DRO) at the RO.  In April 2008, a Travel 
Board hearing was held before the undersigned.  Transcripts 
of these hearings are associated with the Veteran's claims 
file.  In December 2008, this matter was remanded to satisfy 
notice requirements.  

In October 2009 written argument the Veteran's representative 
argues, in essence, that the Veteran's lumbar disability 
other than myositis should be considered service-connected, 
and considered with respect to the matter at hand.  In that 
regard, it is noteworthy that the December 2008 Board 
decision denied service connection for the other lumbar 
disability (to include disc and joint disease), including as 
secondary to the service-connected lumbar myositis.  That 
decision is final.  38 U.S.C.A. § 7104.  The representative 
is advised/reminded that new and material evidence is 
required to reopen the claim, and that any such claim to 
reopen must be considered in the first instance by the RO.  
The instant decision is limited to the matter of the rating 
for lumbar myositis.   


FINDING OF FACT

Prior to December 9, 2004 the Veteran's lumbar myositis was 
not shown to be manifested by limitation of motion or by 
characteristic pain on motion; from that date, slight 
limitation of lumbar motion is shown, but moderate limitation 
of motion and/or muscle spasm or (from September 26, 2003) 
forward flexion limited to 60 degrees or less or combined 
range of motion 120 degrees or less or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour are not.  

CONCLUSION OF LAW

The Veteran's service connected lumbar myositis warrants 
staged ratings of 0 percent prior to December 9, 2004 and (an 
increased rating of) 10 percent from that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Codes (Codes) 5292, 5295 (as in effect prior to 
September 26, 2003); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 
4.31, 4.71a, Codes 5003, 5021, 5237, 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of his claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  November 2002 and January 2009 letters explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  The appellant has had 
ample opportunity to respond/supplement the record and has 
not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have 
been secured.  The RO arranged for VA examinations in January 
2003, December 2004, and December 2006.  In a February 2005 
statement, the Veteran stated, "The examiner had no 
knowledge of my condition prior to the examine [sic] by him.  
He didn't read any of the medical records performed by doctor 
at the VA Hospital or my service records."  As he did not 
indicate whether he was referring to the January 2003 or 
December 2004 VA examiner, it is unclear which VA examination 
he alleges was inadequate.  The Board has reviewed the 
reports from both VA examinations and finds that both 
addressed all the criteria necessary for rating lumbar 
myositis.  The examiners' statements that they reviewed the 
Veteran's claims file, coupled with their discussion of his 
service treatment records (STRs) and postservice medical 
records, tend to belie his allegation that one or both of the 
examiners did not review his medical records or STRs.  The 
Board finds the examination reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In October 2009 written argument, the Veteran's 
representative argues that the December 2006 VA examination 
was inadequate because the examiner did not discuss the 
various nonservice-connected low back pathology.  Once again, 
it is noteworthy that this decision is limited to the matter 
of the rating for lumbar myositis, and that any questions 
whether other lumbar pathology should be service connected 
(and considered in the rating) were finally decided by the 
Board in December 2008, and are not for consideration herein.  
Further comment by the December 2006 VA examiner regarding 
pathology that is not service connected is not necessary with 
respect to the instant appeal.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
The section of the Rating Schedule pertaining to evaluation 
of disabilities of the spine was amended during the pendency 
of this appeal.  From their effective date, the Veteran is 
entitled to a rating under the revised criteria (if such are 
found more favorable).

Lumbar myositis is (as explained by a VA examiner) also known 
as lumbosacral strain and may be rated either under Code 5021 
or under Codes 5295 (in effect prior to September 26, 2003) 
or 5237 (effective from that date).  38 C.F.R. § 4.71a.

The Veteran's myositis is currently rated under Code 5021; 
which provides that it be rated based on limitation of motion 
of the affected part, as degenerative arthritis.  When the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was rated under Code 5295 and limitation 
of motion of the lumbar spine was rated under Code 5292.  A 0 
percent rating was warranted for lumbosacral strain where 
there were slight subjective symptoms only.  A 10 percent 
rating was warranted for lumbosacral strain where there was 
characteristic pain on motion.  20 percent rating was 
warranted for lumbosacral strain where there was muscle spasm 
on extreme forward bending, and loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent (maximum) 
rating was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent (maximum) rating if severe.  38 C.F.R. 
§ 4.71a, Code 5292 (2003).  
Under the criteria effective September 26, 2003, disability 
of the spine (other than disc disease) is rated under the 
General Rating Formula for Rating Diseases and Injuries of 
the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Codes 
5237 and 5242 (2009).

Under the General Rating Formula, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply: A 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

There are several notes following the General Rating Formula 
criteria, which provide the following: For purposes of VA 
compensation, normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateroflexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the ranges of forward 
flexion, extension, left and right lateroflexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine to 240 degrees.  In exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion stated in the regulation.  
38 C.F.R. § 4.71a.

In every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The instant claim for increase was received in October 2002.  
November 2002 to December 2006 VA outpatient treatment 
records reflect that the Veteran sought periodic treatment 
for low back complaints.  Spinal stenosis, intervertebral 
disc disease, and spondylolisthesis were diagnosed.

On January 2003 VA examination, the Veteran reported that he 
had not sought treatment for his lumbar spine since his 
separation from service.  He did have back pain though (which 
he rated as 10 on a scale of 1 to 10).  On physical 
examination, he moved freely in and out of the chair and on 
and off the table.  The musculature of his back was within 
normal limits.  Ranges of motion were: 90 degrees forward 
flexion, 30 degrees extension, 35 degrees bilateral lateral 
flexion, and 30 degrees bilateral rotation.  Deep tendon 
reflexes and sensation were intact, there was no evidence of 
any radicular symptoms, and he was able to heel toe walk and 
squat.  

On December 9, 2004 VA examination, the Veteran was able to 
move freely in and out of his chair.  His back musculature 
was well-developed and within normal limits.  Ranges of 
motion were: 90 degrees forward flexion, 25 degrees 
extension, 30 degrees bilateral lateral flexion, and 30 
degrees bilateral rotation.  There was pain on motion at the 
maximum degrees of range of motion; there were no other 
objective evidence of painful motion to suggest edema or 
erythema.  There were no postural abnormalities or fixed 
deformities and neurological examinations were normal.  

On December 2006 VA examination, the Veteran was able to 
stand independently.  He ambulated with a symmetrical gait 
and without any assistive devices.  He exhibited no muscle 
spasm.  Regarding range of motion, it was noted that the 
Veteran reported that at 30 degrees flexion he began to have 
pain; however, with encouragement he was able to forward flex 
to 90 degrees.  After a thorough review of the Veteran's 
claims file, including his STRs and report of the October 
1966 VA examination, the examiner opined: 

The veteran has a clear documentation of low back 
problems while in the service.  Findings are 
consistent with recurrent lumbar strain.  In the 
examination after leaving the service he continues 
to have an area of tenderness in his lumbar spine.  
However, the physical examination is unremarkable.

[The] veteran reports that he had intermittent 
problems with his back.  However, there is no 
evidence that problem was sufficient to cause the 
veteran to seek care for his back.  He reports one 
visit to the VA after leaving the service.  This 
may have occurred around 1971 or 1972.  He reports 
that he did speak to someone about this.  However, 
he did not follow-up to seek medical care.  As 
noted on the previous examination, the [veteran] is 
unable to show any evidence of ongoing care for his 
back after leaving the service and on today's 
history he is unable to provide evidence or 
documentation either from his workplace or from 
other medical providers that he sought care for his 
back.

Therefore, based on the above information, it is as 
likely as not that the veteran had a lumbar strain 
also referring to as myositis of the lumbar spine 
while in the service.  After leaving the service it 
was likely as not that he continued to have 
intermittent complaints of pain.  However, his 
symptoms were not sufficient for him to seek 
ongoing medical care.

The [veteran] currently has degenerative disc 
disease and degenerative spine disease of the 
lumbar spine.  There is no evidence of this finding 
on any of the x- rays while in the service or in 
the x-ray after leaving the service.  The 
degenerative spine disease is multi-level in nature 
and therefore is more consistent with process of 
aging.  Based on the above information it is more 
likely than not that the [veteran's] current 
condition is a result of aging.  It is less likely 
than not that the [veteran's] current problems of 
degenerative disc disease and joint disease is a 
result of the lumbar strains he sustained while in 
the service.  The degenerative disc and spine 
disease is the primary problem that the [veteran] 
is currently receiving treatment for.

A May 2008 letter from the Veteran's private physician, Dr. 
S.P.D., notes that the Veteran is under his care for 
degenerative disc disease of the lumbar spine, and that the 
Veteran has degeneration at multiple levels with the L3-4 
level appearing to be the primary pain generator.  

A May 2008 VA outpatient treatment record notes that the 
Veteran's primary source of back pain is his degenerative 
disc disease.

At the outset, the Board notes that the Veteran has both 
service connected and nonservice-connected low back 
disabilities, and that the symptom of limitation of lumbar 
motion is one associated both with myositis (which is 
service-connected) and with the degenerative disease (which 
is not).  While impairment due to nonservice connected 
disability may not be considered in rating a service 
connected disorder (and VA examiners have indicated that the 
Veteran's current back disability stems primarily from the 
nonservice-connected pathology), the Board finds that based 
on the evidence of record, it is not possible to entirely 
dissociate the limitations [of motion, i.e.] due to 
nonservice-connected pathology from those associated with the 
service connected lumbar myositis.  Thus for the limited 
purpose of this appeal, the Board will attribute the 
limitations of lumbar motion objectively shown to the 
service-connected myositis.  See Mittleider v. West, 11 Vet. 
App. 181 (1998)(citing to 38 C.F.R. § 3.102).   

Prior to December 9, 2004 the evidence of record does not 
include any objective evidence of limitation of lumbar 
motion, characteristic pain on motion, or lumbar spasm.  See 
January 2003 VA examination report, e.g.  Consequently, 
neither the prior (38 C.F.R. §§ 4.31, 4.71a, Codes 5292, 
5295) nor (from September 26, 2003) the revised criteria 
(38 C.F.R. § 4.71a, Codes 5237, 5242 and General Formula) for 
a compensable (10 percent) rating were met.  

The range of motion studies on December 9, 2009 VA 
examination (i.e., lumbar extension limited to 25 degrees and 
complaints of pain on motion) reflect slight limitation of 
motion, and warrant a 10 percent rating from that date.  See 
38 C.F.R. § 4.71a, Code 5292 (as in effect prior to September 
26, 2003).  

What remains for consideration is whether a rating in excess 
of 10 percent is warranted for any period of time from 
December 9, 2009.  Moderate limitation of lumbar motion, 
muscle spasm on extreme forward bending or loss of lateral 
spine motion was not found (or clinically noted), so as to 
warrant a further increase to 20 percent under the pre-
September 26, 2003 criteria; and limitation of forward 
flexion to 60 degrees or less or muscle spasm or guarding 
resulting in abnormal gait or abnormal contour has not been 
shown, so as to warrant a rating in excess of 20 percent 
based on the criteria effective from September 26, 2003.  The 
Board notes that on the most recent (December 2006) 
examination the Veteran initially self-limited forward 
flexion to 30 degrees (indicating there was pain); however, 
on further examination he was able to actively complete 
forward flexion to 90 degrees.  Consequently, no schedular 
criteria for a rating in excess of 10 percent are met, and a 
rating in excess of 10 percent is not warranted.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or even allegation, suggesting that the 
disability picture presented by the Veteran's lumbar myositis 
is exceptional or that schedular criteria are inadequate 
(notably, as the criteria for a compensable schedular rating 
are not fully met, the schedular criteria clearly and 
sufficiently encompass the symptoms and impairment shown).  
Any functional impairment (low back pain) shown during the 
appeal period is, as noted, due to nonservice-connected 
entities that may not be considered.  Consequently, referral 
for extraschedular consideration is not indicated.  See 
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).   Finally, as the record shows that the Veteran has 
been self-employed as an antique dealer (and that his 
slightly disabling lumbar myositis is, now with the increase, 
his only compensable service connected disability), the 
matter of entitlement to a total disability individual 
unemployability rating is not raised by the record.


ORDER

A staged increased rating of 10 percent, effective December 
9, 2004, is granted for the Veteran's lumbar myositis, 
subject to the regulations governing payment of monetary 
awards.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


